Per Curiam. The motion by Kenneth S. Gallant, of the University of Arkansas at Little Rock William H. Bowen School of Law Legal Aid Clinic, attorney for appellant, requesting that the filing fee in this matter be waived, was denied on November 6, 2003. On that date, counsel filed the record in this matter and paid the $100.00 filing fee.  Counsel for appellant is directed to attempt to contact appellant at her last known or best address, informing her that she has thirty days from the date of this per curiam to obtain substitute counsel and her failure to do so may result in her appeal being dismissed. If, at the end of the thirty-day period, the attorney for appellant has not been contacted by his client or the appellant has not otherwise made arrangements to proceed with her appeal, counsel’s motion to withdraw as counsel will be granted. Ark. R. Civ. P. 64.